IN THE SUPREME COURT OF THE STATE OF DELAWARE

  SCOTT D. O’NEAL,                       §
                                         §   No. 493, 2014
        Defendant Below,                 §
        Appellant,                       §
                                         §
        v.                               §   Court Below: Superior Court
                                         §   of the State of Delaware,
  STATE OF DELAWARE,                     §   in and for Sussex County
                                         §   Cr. ID 1312012318
        Plaintiff Below,                 §
        Appellee.                        §

                           Submitted: February 6, 2015
                             Decided: February 10, 2015

                                    ORDER

      This 10th day of February 2015, it appears to the Court that, on January 22,

2015, the Chief Deputy Clerk issued a notice to appellant to show cause why this

appeal should not be dismissed for his failure to file his opening brief and appendix

in this matter. The appellant has failed to respond to the notice to show cause

within the required ten-day period; therefore, dismissal of this action is deemed to

be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme

Court Rules 3(b) and 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:
                                       /s/ Leo E. Strine, Jr.
                                       Chief Justice